Order                                                             Michigan Supreme Court
                                                                        Lansing, Michigan

  April 10, 2008                                                          Clifford W. Taylor,
                                                                                   Chief Justice

  135167-135169 & (58)                                                   Michael F. Cavanagh
  135171                                                                 Elizabeth A. Weaver
                                                                                Marilyn Kelly
                                                                           Maura D. Corrigan
  CONCERNED CITIZENS OF                                                  Robert P. Young, Jr.
  ACME TOWNSHIP,                                                         Stephen J. Markman,
          Plaintiff-Appellee,                                                           Justices
                                            SC: 135167
  v                                         COA: 264109
                                            Grand Traverse CC: 04-024346-AS
  ACME TOWNSHIP and ACME
  TOWNSHIP BOARD OF TRUSTEES,
           Defendants/Third-Party 

           Plaintiffs-Appellants,

  and 

  VILLAGE AT GRAND TRAVERSE, LLC,

           Intervening Defendant/Third-Party 

           Defendant-Appellee,       

  and
  MEIJER, INC.,

             Intervening Defendant-Appellee.      

  _______________________________________
  ACME TOWNSHIP and ACME 

  TOWNSHIP BOARD OF TRUSTEES, 

             Plaintiffs-Appellants,    

                                             SC: 135168      

  v                                          COA: 265753       

                                             Grand Traverse CC: 05-024483-CH
  VILLAGE AT GRAND TRAVERSE, LLC,
  and MEIJER, INC.,
             Defendants-Appellees.
  _______________________________________
  VILLAGE AT GRAND TRAVERSE, LLC,

  and MEIJER, INC., 

             Plaintiffs -Appellees,   

                                             SC: 135169      

  v                                          COA: 265962       

                                             Grand Traverse CC: 04-024346-AS
  ACME TOWNSHIP and ACME
  TOWNSHIP BOARD OF TRUSTEES,
             Defendants-Appellants.
  _______________________________________
                                                                                                               2



CONCERNED CITIZENS OF
ACME TOWNSHIP,
        Plaintiff-Appellant,
                                                         SC: 135171
v                                                        COA: 264109
                                                         Grand Traverse CC: 04-024346-AS
ACME TOWNSHIP and ACME
TOWNSHIP BOARD OF TRUSTEES,
         Defendants/Third-Party
         Plaintiffs-Appellees,
and
VILLAGE AT GRAND TRAVERSE, LLC,
         Intervening Defendant/Third-Party
         Defendant-Appellee,
and
MEIJER, INC.,
           Intervening Defendant-Appellee.
_______________________________________

       On order of the Chief Justice, a stipulation signed by the attorneys for the parties
agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
HEREBY ORDERED that the application for leave to appeal is DISMISSED with
prejudice and without costs.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 10, 2008                      _________________________________________
                                                                             Clerk